                     Case 3:19-cv-06098-RBL Document 1 Filed 11/18/19 Page 1 of 7



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
8

9
     ALEJANDRO CALDERON,                               ) Case No.
                                                       )
10   Plaintiff,                                        ) COMPLAINT AND JURY DEMAND
11
                                                       )
               vs.                                     )
12                                                     )
13
     EVERGREEN PROFESSIONAL                            )
     RECOVERIES, INC.,                                 )
14                                                     )
     Defendant.                                        )
15

16                                        NATURE OF ACTION
17
               1.       Plaintiff Alejandro Calderon (“Plaintiff”) brings this action against
18
     Defendant Evergreen Professional Recoveries, Inc. (“Defendant”) pursuant to the Fair
19

20   Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.
21
                              JURISDICTION, STANDING, AND VENUE
22
               2.       This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28
23

24   U.S.C. § 1331.
25
               3.       Plaintiff has Article III standing to bring this action, as it seeks to redress
26
     conduct by Defendant that caused Plaintiff to suffer intangible harms, which Congress
27

28   has made legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S.

     Complaint - 1                                                 Thompson Consumer Law Group, PLLC
                                                                   5235 E. Southern Ave. D106-618
                                                                   Mesa, AZ 85206
                                                                   Telephone: (602) 899-9189
                                                                   Facsimile: (866) 317-2674
                                                                   ARinkleib@ThompsonConsumerLaw.com
                     Case 3:19-cv-06098-RBL Document 1 Filed 11/18/19 Page 2 of 7



1    Ct. 1540, 1549, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016) (Congress is “well
2
     positioned to identify intangible harms that meet minimum Article III requirements,”
3

4
     and thus “may ‘elevat[e] to the status of legally cognizable injuries concrete, de

5    facto injuries that were previously inadequate in law.’” (quoting Lujan v. Defs of
6
     Wildlife, 504 U.S. 555, 578 (1992)); Lane v. Bayview Loan Servicing, LLC, No. 15 C
7

8
     10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016) (“Without the protections of

9    the FDCPA, Congress determined, the ‘[e]xisting laws and procedures for redressing
10
     these injuries are inadequate to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).
11
               4.       Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
12

13   the acts and transactions giving rise to Plaintiff’s action occurred in this district, where
14
     Plaintiff resides in this district, and where Defendant transacts business in this district.
15
                         THE FAIR DEBT COLLECTION PRACTICES ACT
16

17             5.       Congress enacted the FDCPA in order to eliminate “abusive debt
18
     collection practices by debt collectors [and] to insure that those debt collectors who
19
     refrain from using abusive debt collection practices are not competitively
20

21   disadvantaged.” Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1179-
22   80 (9th Cir. 2006) (citing 15 U.S.C. § 1692(e)).
23
               6.       To protect consumers and ensure compliance by debt collectors, “the
24

25   FDCPA is a strict liability statute.” McCollough v. Johnson, Rodenburg & Lauinger,

26   LLC, 637 F.3d 939, 948 (9th Cir. 2011).
27
               7.       Strict liability enhances “the remedial nature of the statute,” and courts are
28
     “to interpret it liberally” to protect consumers. Clark, 460 F.3d at 1176.
     Complaint - 2                                                 Thompson Consumer Law Group, PLLC
                                                                   5235 E. Southern Ave. D106-618
                                                                   Mesa, AZ 85206
                                                                   Telephone: (602) 899-9189
                                                                   Facsimile: (866) 317-2674
                                                                   ARinkleib@ThompsonConsumerLaw.com
                     Case 3:19-cv-06098-RBL Document 1 Filed 11/18/19 Page 3 of 7



1              8.       In addition, by making available to prevailing consumers both statutory
2
     damages and attorneys’ fees, Congress “clearly intended that private enforcement
3

4
     actions would be the primary enforcement tool of the Act.” Baker v. G.C. Servs. Corp.,

5    677 F.2d 775, 780-81 (9th Cir. 1982); see also Tourgeman v. Collins Fin. Servs., Inc.,
6
     755 F.3d 1109, 1118 (9th Cir. 2014).
7

8
               9.       Violations of the FDCPA are assessed under the least sophisticated

9    consumer standard which is “‘designed to protect consumers of below average
10
     sophistication or intelligence,’ or those who are ‘uninformed or naïve,’ particularly
11
     when those individuals are targeted by debt collectors.” Gonzales v. Arrow Fin. Servs.,
12

13   LLC, 660 F.3d 1055, 1061 (9th Cir. 2011) (quoting Duffy v. Landberg, 215 F.3d 871,
14
     874-75 (8th Cir. 2000)).
15
               10.      “An FDCPA Plaintiff need not even have actually been misled or
16

17   deceived by the debt collector’s representation; instead, liability depends on whether the
18
     hypothetical ‘least sophisticated debtor’ likely would be misled.” Tourgeman, 755 F.3d
19
     at 1117-18 (emphasis in original).
20

21                                                PARTIES
22             11.      Plaintiff is a natural person who at all relevant times resided in the State of
23
     Washington, County of Pierce, and City of Tacoma.
24

25             12.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

26             13.      Defendant is an entity who at all relevant times was engaged, by use of the
27
     mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as
28
     defined by 15 U.S.C. § 1692a(5).
     Complaint - 3                                                 Thompson Consumer Law Group, PLLC
                                                                   5235 E. Southern Ave. D106-618
                                                                   Mesa, AZ 85206
                                                                   Telephone: (602) 899-9189
                                                                   Facsimile: (866) 317-2674
                                                                   ARinkleib@ThompsonConsumerLaw.com
                     Case 3:19-cv-06098-RBL Document 1 Filed 11/18/19 Page 4 of 7



1              14.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
2
                                       FACTUAL ALLEGATIONS
3

4
               15.      Plaintiff is a natural person allegedly obligated to pay a debt.

5              16.      Plaintiff’s alleged obligation arises from a transaction in which the
6
     money, property, insurance, or services that are the subject of the transaction were
7

8
     incurred primarily for personal, family, or household purposes—namely, personal

9    medical services (the “Debt”).
10
               17.      Defendant uses instrumentalities of interstate commerce or the mails in a
11
     business the principal purpose of which is the collection of any debts.
12

13             18.      Defendant regularly collects or attempts to collect, directly or indirectly,
14
     debts owed or due, or asserted to be owed or due, another.
15
               19.      On or before February 5, 2019, Plaintiff discovered Defendant reporting
16

17   the Debt on his credit reports.
18
               20.      Plaintiff subsequently disputed the Debt with the credit bureaus.
19
               21.      Plaintiff also sent Defendant a written dispute of the Debt dated February
20

21   5, 2019 via certified mail.
22             22.      A true and correct copy of Plaintiff’s February 5, 2019 letter and certified
23
     mail receipt is attached as Exhibit A.
24

25             23.      Defendant received Plaintiff’s written dispute on February 11, 2019.

26             24.      Shortly thereafter, Defendant deleted the Debt from Plaintiff’s credit
27
     reports.
28


     Complaint - 4                                                 Thompson Consumer Law Group, PLLC
                                                                   5235 E. Southern Ave. D106-618
                                                                   Mesa, AZ 85206
                                                                   Telephone: (602) 899-9189
                                                                   Facsimile: (866) 317-2674
                                                                   ARinkleib@ThompsonConsumerLaw.com
                     Case 3:19-cv-06098-RBL Document 1 Filed 11/18/19 Page 5 of 7



1              25.      However, when Defendant received the automated consumer dispute
2
     verification (“ACDV”) form from the credit bureaus regarding Plaintiff’s dispute,
3

4
     Defendant verified the Debt and instructed the bureaus to re-report it on Plaintiff’s

5    credit reports in or around early March 2019.
6
               26.      Despite knowing that Plaintiff disputed the Debt, by virtue of Plaintiff’s
7

8
     February 5, 2019 dispute letter and the ACDV form from the credit bureaus, Defendant

9    did not report the Debt as disputed.
10
               27.      Thereafter, Defendant continued to regularly update its reporting of the
11
     Debt on Plaintiff’s credit report to the credit bureaus.
12

13             28.      However, Defendant failed to report the Debt as disputed.
14
               29.      Defendant did not report the Debt as disputed until early October 2019
15
     when Plaintiff again disputed the Debt with the credit bureaus.
16

17                                          COUNT I
                                  VIOLATION OF 15 U.S.C. § 1692e(8)
18

19             30.      Plaintiff repeats and re-alleges each factual allegation contained above.
20
               31.      The FDCPA creates a broad, flexible prohibition against the use of
21
     misleading, deceptive, or false representations in the collection of debts. See 15 U.S.C.
22

23   § 1692e; Hamilton v. United Healthcare of Louisiana, Inc., 310 F.3d 385, 392 (5th Cir.

24   2002) (citing legislative history reference to the FDCPA’s general prohibitions which
25
     “will enable the courts, where appropriate, to proscribe other improper conduct which is
26

27
     not specifically addressed”).

28


     Complaint - 5                                                Thompson Consumer Law Group, PLLC
                                                                  5235 E. Southern Ave. D106-618
                                                                  Mesa, AZ 85206
                                                                  Telephone: (602) 899-9189
                                                                  Facsimile: (866) 317-2674
                                                                  ARinkleib@ThompsonConsumerLaw.com
                     Case 3:19-cv-06098-RBL Document 1 Filed 11/18/19 Page 6 of 7



1              32.      Under the same general prohibition of false, misleading, or deceptive debt
2
     collection practices, the FDCPA prohibits a debt collector from “[c]ommunicating or
3

4
     threatening to communicate to any person credit information which is known or which

5    should be known to be false, including the failure to communicate that a disputed debt is
6
     disputed.” 15 U.S.C. § 1692e(8).
7

8
               33.      Defendant violated 15 U.S.C. § 1692e(8) by communicating to any person

9    credit information which is known or which should be known to be false, including the
10
     failure to communicate that a disputed debt is disputed.
11
               WHEREFORE, Plaintiff prays for relief and judgment, as follows:
12

13                   a) Adjudging that Defendant violated 15 U.S.C. § 1692e(8);
14
                     a) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §
15
                        1692k(a)(2)(A), in the amount of $1,000.00;
16

17                   b) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);
18
                     c) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this
19
                        action pursuant to 15 U.S.C. § 1692k(a)(3);
20

21                   d) Awarding     Plaintiff    pre-judgment   and    post-judgment        interest   as
22                      permissible by law; and
23
                     e) Awarding such other and further relief as the Court may deem proper.
24

25                                               TRIAL BY JURY

26             34.      Plaintiff is entitled to and hereby demands a trial by jury.
27
     Dated: November 18, 2019
28                                                   Respectfully submitted,
     Complaint - 6                                                 Thompson Consumer Law Group, PLLC
                                                                   5235 E. Southern Ave. D106-618
                                                                   Mesa, AZ 85206
                                                                   Telephone: (602) 899-9189
                                                                   Facsimile: (866) 317-2674
                                                                   ARinkleib@ThompsonConsumerLaw.com
                     Case 3:19-cv-06098-RBL Document 1 Filed 11/18/19 Page 7 of 7



1                                               s/Amorette Rinkleib
2                                               Amorette Rinkleib WSBA# 48626
                                                Thompson Consumer Law Group, PLLC
3                                               5235 E. Southern Ave., D106-618
4
                                                Mesa, AZ 85206
                                                Telephone (602) 899-9189
5                                               Facsimile: (866) 317-2674
6
                                                ARinkleib@ThompsonConsumerLaw.com
                                                Attorney for Plaintiff
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Complaint - 7                                         Thompson Consumer Law Group, PLLC
                                                           5235 E. Southern Ave. D106-618
                                                           Mesa, AZ 85206
                                                           Telephone: (602) 899-9189
                                                           Facsimile: (866) 317-2674
                                                           ARinkleib@ThompsonConsumerLaw.com
